Appeal from orders of the Supreme Court at Special Term, entered June 4, 1976 in Broome County, which vacated and discharged mechanics’ liens filed by appellant. Pursuant to a written contract dated May 19, 1975, appellant, a subcontractor, undertook to perform certain work, labor and services for the respondent contractor. A portion of their contract provided that: "The Subcontractor expressly covenants and agrees to file no lien of any nature or kind for any reason whatsoever arising out of this contract for matters and things related thereto and does hereby expressly and irrevocably constitute the Contractor as its agent to discharge as a public record any lien which may have been filed by it for any reason whatsoever”. Effective July 1, 1975, section 34 of the Lien Law of the State of New York was amended to read in part as follows: "Notwithstanding the provisions of any other general, specific or local law, any contract, agreement or understanding whereby the right to file or enforce any lien created under article two is waived, shall be void as against public policy and wholly unenforceable.” Work on two separate projects was performed by appellant under this agreement subsequent to July 1, 1975 and, when payment was refused, it filed mechanics liens in each instance. The only question on this appeal is whether the above-mentioned statute should be accorded retroactive effect to invalidate the waiver of lien provisions contained in the contract between these parties. We think not. There is no unequivocal expression of legislative intent that the statute in question should receive retrospective application (Shielcrawt v Moffett; 294 NY 180, 189). Furthermore, the rights and liabilities of the parties were fixed and established by the contract in accordance with legislative intentions of public policy as it then existed (Jespersen-Kay Modular Constr. v Clinton Ave. Paul Place Houses, 85 Misc 2d 721). Order affirmed, with costs. Koreman, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.